UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7609


JAMES WALLACE FOX,

                     Petitioner - Appellant,

              v.

BRICK TRIPP,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-hc-02269-BO)


Submitted: February 9, 2018                                       Decided: March 8, 2018


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Wallace Fox, Appellant Pro Se. Roberto Francisco Ramirez, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Wallace Fox seeks to appeal the motion to dismiss his 28 U.S.C. § 2241

(2012) petition. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The district court has not issued any final order or any appealable interlocutory

or collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2